Citation Nr: 0014753	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  93-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a residual 
disability initially manifested by a positive reaction to a 
tuberculin test.

2.  Entitlement to service connection for a disability of the 
right upper thigh.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

5.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to a disability evaluation in excess of 10 
percent for cold injury residuals of the left foot (formerly 
rated as residuals of frozen feet).

7.  Entitlement to a disability evaluation in excess of 10 
percent for cold injury residuals of the right foot (formerly 
rated as residuals of frozen feet).

8.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral temporomandibular joint syndrome.

9.  Entitlement to a compensable disability evaluation for 
residuals of trauma to the left inferior mandibular nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION


The veteran served on active duty from July 1970 to January 
1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  They were remanded by the Board in 
February 1995 and September 1996, for additional development.

The issues of entitlement to service connection for a lower 
back disability and entitlement to service connection for 
hypertension, which were also listed by the Board as issues 
on appeal in the above remands, are no longer on appeal, as 
the benefits sought in both instances were granted by the RO, 
in rating decisions dated in September 1997 and February 
1999, respectively.

In a September 1999 statement, the veteran appeared to be 
submitting claims for increased ratings for his service-
connected lower back disability and hypertension, as well as 
claims for service connection for post-traumatic stress 
disorder and a disability, or disabilities, secondary to 
Agent Orange exposure.  Neither claim has been developed for 
appellate review, and they are all consequently referred back 
to the RO, for appropriate action.


FINDING OF FACT

The veteran indicated his desire to withdraw his claims of 
entitlement to service connection for a residual disability 
initially manifested by a positive reaction to a tuberculin 
test; service connection for a disability of the right upper 
thigh; service connection for a left knee disability; a 
compensable disability evaluation for bilateral hearing loss; 
a disability evaluation in excess of 10 percent for tinnitus; 
a disability evaluation in excess of 10 percent for cold 
injury residuals of the left foot (formerly rated as 
residuals of frozen feet); a disability evaluation in excess 
of 10 percent for cold injury residuals of the right foot 
(formerly rated as residuals of frozen feet); and a 
disability evaluation in excess of 20 percent for bilateral 
temporomandibular joint syndrome; in a written statement that 
was received in October 1999.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
residual disability initially manifested by a positive 
reaction to a tuberculin test has been withdrawn, and is no 
longer on appeal.  38 C.F.R. § 20.204 (1999).

2.  The claim of entitlement to service connection for a 
disability of the right upper thigh has been withdrawn, and 
is no longer on appeal.  38 C.F.R. § 20.204 (1999).

3.  The claim of entitlement to service connection for a left 
knee disability has been withdrawn, and is no longer on 
appeal.   38 C.F.R. § 20.204 (1999).

4.  The claim of entitlement to a compensable disability 
evaluation for bilateral hearing loss has been withdrawn, and 
is no longer on appeal.  38 C.F.R. § 20.204 (1999).

5.  The claim of entitlement to a disability evaluation in 
excess of 10 percent for tinnitus has been withdrawn, and is 
no longer on appeal.  38 C.F.R. § 20.204 (1999).

6.  The claim of entitlement to a disability evaluation in 
excess of 10 percent for cold injury residuals of the left 
foot (formerly rated as residuals of frozen feet) has been 
withdrawn, and is no longer on appeal.  38 C.F.R. § 20.204 
(1999).

7.  The claim of entitlement to a disability evaluation in 
excess of 10 percent for cold injury residuals of the right 
foot (formerly rated as residuals of frozen feet) has been 
withdrawn, and is no longer on appeal.  38 C.F.R. § 20.204 
(1999).

 8.  The claim of entitlement to a disability evaluation in 
excess of 20 percent for bilateral temporomandibular joint 
syndrome has been withdrawn, and is no longer on appeal.  
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR THE FINDING AND CONCLUSIONS

Issues One through Eight:

Statutory law provides that appellate review is to be 
initiated by a notice of disagreement, and completed by a 
substantive appeal.  See, 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).  Every claimant is also afforded, 
by regulation, the right to withdraw his notice of 
disagreement and/or his substantive appeal, if he or she so 
wishes, at any time before the Board promulgates a decision 
on his claim.  See, 38 C.F.R. § 20.204(b), (c) (1999).  The 
essential requirement under this regulatory provision is that 
the veteran indicate his desire to withdraw his appeal in 
writing.  See, 38 C.F.R. § 20.204(b) (1999).

A review of the record reveals that the veteran indicated his 
desire to withdraw his appeal of the claims that have been 
listed as claims one through eight on the first two pages of 
this decision/remand, in a written statement that was 
received in October 1999.  His representative thereafter 
submitted a memorandum (Form S-108) to the RO, also dated in 
October 1999, confirming the veteran's intent to withdraw the 
cited issues.  Accordingly, the Board concludes that the 
veteran has, as a matter of law, withdrawn his appeal of the 
issues listed as one through eight on the first two pages of 
the present decision/remand, and the issues must be 
dismissed.  See, also, 38 U.S.C.A. § 7108 (West 1991).


ORDER

1.  The appeal of the claim of entitlement to service 
connection for a residual disability initially manifested by 
a positive reaction to a tuberculin test is dismissed.

2.  The appeal of the claim of entitlement to service 
connection for a disability of the right upper thigh is 
dismissed.

3.  The appeal of the claim of entitlement to service 
connection for a left knee disability is dismissed.

4.  The appeal of the claim of entitlement to a compensable 
disability evaluation for bilateral hearing loss is 
dismissed.

5.  The appeal of the claim of entitlement to a disability 
evaluation in excess of 10 percent for tinnitus is dismissed.

6.  The appeal of the claim of entitlement to a disability 
evaluation in excess of 10 percent for cold injury residuals 
of the left foot (formerly rated as residuals of frozen feet) 
is dismissed.

7.  The appeal of the claim of entitlement to a disability 
evaluation in excess of 10 percent for cold injury residuals 
of the right foot (formerly rated as residuals of frozen 
feet) is dismissed.

8.  The appeal of the claim of entitlement to a disability 
evaluation in excess of 20 percent for bilateral 
temporomandibular joint syndrome is dismissed.


REMAND OF THE NINTH ISSUE

Entitlement to a compensable disability evaluation for
residuals of trauma to the left inferior mandibular nerve:

The veteran contends that this disability should be rated 
higher than evaluated.  After a review of the evidentiary 
record, the Board finds that additional development is 
necessary.  In particular, it is noted that this disability 
was last examined for VA purposes in May 1997, and that the 
report of that examination is inadequate for rating purposes, 
as it did not provide data sufficient to rate the service-
connected disability.  Also, it is noted that the claims 
folder contains an October 1999 letter from the RO to the 
veteran, advising him that he would "soon" be receiving 
notice to appear for a VA medical examination.  No report of 
any such medical examination is of record, and the question 
of whether a VA medical examination was indeed conducted 
sometime after October 1999 needs to be clarified.

The Board certainly regrets the delay involved in remanding 
this case once again.  However, as explained above, it is 
felt that a remand is appropriate at this time, in order to 
ensure due process.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should clarify whether a VA 
neurological examination has been recently 
conducted.  If the examination has been 
conducted, the RO should associate the 
report of that examination with the claims 
folder, and determine whether that report 
contains medical data that is sufficient 
for rating purposes.  If the RO determines 
that the medical data in the file is still 
not sufficient for rating purposes, the 
veteran should then be re-scheduled for 
another VA neurological examination of his 
left inferior mandibular nerve, making 
sure that, in addition to the resulting 
report, copies of all notifications to the 
veteran, as well as any memorandums 
addressing any failure to report for the 
examination, are made part of the file.

The veteran should be reminded of his duty 
to cooperate with VA in the development of 
his claim, and of the potential 
consequences of his failing to report for 
a VA medical examination.

The physician who conducts the above 
referred neurological evaluation of the 
veteran's left inferior mandibular nerve, 
if such an examination is deemed to be 
necessary for rating purposes, should be 
informed that the veteran is currently 
service-connected for bilateral 
temporomandibular joint syndrome, and 
that this disability is currently rated 
as 20 percent disabling, on account of 
inter-incisal limitation of motion.  He 
or she should then be asked to review the 
pertinent evidence in the file, to 
include the report of the neurological 
medical examination that was conducted 
for VA purposes in May 1997, examine the 
veteran, request any necessary tests 
and/or studies, and thereafter submit a 
comprehensive, legible report of medical 
examination, which should include, as a 
minimum, the following information:

A.  A statement as to whether he or 
she reviewed the evidentiary record 
prior to the examination.

B.  A thorough description of the 
veteran's subjective complaints and 
objective symptoms associated with 
the service-connected residuals of 
trauma to the left inferior 
mandibular nerve.

C.  His or her opinion as to whether 
the relative degree of sensory 
manifestation, or motor loss, if 
any, arising from the service-
connected disability of the left 
inferior mandibular nerve can 
currently be characterized as 
productive of incomplete, moderate 
paralysis; incomplete, severe 
paralysis; or complete paralysis of 
the affected nerve.

2.  After the above action has been 
completed, the RO should re-adjudicate the 
claim on appeal and, if the benefit sought 
on appeal remains denied, the veteran 
should be furnished another Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto, with 
additional argument and/or evidence.  
Again, the RO is hereby reminded to make 
sure to fully document in the file all the 
development that has been accomplished, 
including associating with the file copies 
of all notifications and other 
communications sent to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



